Citation Nr: 0719812	
Decision Date: 06/29/07    Archive Date: 07/05/07

DOCKET NO.  03-37 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tzu Wang, Associate Counsel







INTRODUCTION

The veteran served on active duty from January 1952 to 
December 1955.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  In July 2004, the Board remanded 
the issues of service connection for bilateral hearing loss 
and tinnitus to the Agency of Original Jurisdiction (AOJ) for 
additional development.  In an October 2005 rating decision, 
the AOJ granted service connection for bilateral hearing loss 
and, thus, that issue is no longer on appeal.  See Grantham 
v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  

In April 2006, the Board remanded the issue of service 
connection for bilateral tinnitus to the AOJ for additional 
development.  The case is now before the Board for further 
appellate consideration.


FINDING OF FACT

There is no competent medical evidence showing that the 
veteran's tinnitus is related to service or to his service-
connected bilateral hearing loss.


CONCLUSION OF LAW

Bilateral tinnitus is not due to the veteran's service-
connected bilateral hearing loss or incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2006).  





REASONS AND BASES FOR FINDING AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2005).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that any defect with respect to VA's notice 
requirement in this case was harmless error for the reasons 
specified below.  See VAOPGCPREC 7-2004.  Collectively, VA 
notice and duty to assist letters dated in July 2001, July 
2004, and June 2006 satisfied VA's duty to notify under 
38 U.S.C. § 5301(a) and 38 C.F.R. § 3.159, as they informed 
the appellant of what evidence was needed to establish 
service connection, of what VA would do or had done, and what 
evidence he should provide, asked the veteran to send in 
information describing additional evidence or the evidence 
itself, and informed the appellant that it was his 
responsibility to help VA obtain evidence maintained by state 
or local governmental authorities and medical, employment or 
other non-government records necessary to support his claim.  

The Board finds that the evidence of record -- service and 
post-service medical records and examination reports, and lay 
statements -- is adequate for determining whether the 
criteria for service connection have been met.  In July 2001, 
June 2002, December 2003, and February 2004 requests for 
information, the VA attempted to obtain the veteran's service 
medical records.  Negative responses were received and in 
February 2004, the RO made a formal finding of unavailability 
of service medical records.  The Board observes that, where 
records are unavailable, "VA has no duty to seek to obtain 
that which does not exist."  Counts v. Brown, 6 Vet. App. 
473, 477 (1994).  Additional service medical records received 
include the veteran's enlistment and separation examination 
reports and dental and immunization records. The Board finds 
that VA has obtained, or made reasonable efforts to obtain, 
all evidence which might be relevant to the issue on appeal 
and that VA has satisfied, to the extent possible, the duty 
to assist.  

Further, in compliance with the Board's April 2006 remand, 
the veteran was asked to identify any additional medical 
evidence.  In his June 2006 response, the veteran stated that 
he had no further information or evidence concerning his 
claim.  Thus, the Board is not aware of the existence of 
additional relevant evidence in connection with the 
appellant's claim, which VA has not sought.  The veteran was 
afforded VA audiology examinations in January and July 2005.  
In December 2006, his claims file was reviewed by a VA Doctor 
of Osteopathy and the requested etiology opinion was 
provided.  In February 2007, the AOJ readjudicated the appeal 
and issued a supplemental statement of the case (SSOC).  
Given the foregoing, the Board finds that VA has 
substantially complied with the Board's April 2006 remand 
with regard to this appeal.  See Dyment v. West, 13 Vet. App. 
141, 146-47 (1999) (remand not required under Stegall v. 
West, 11 Vet. App. 268 (1998) where Board's remand 
instructions were substantially complied with).  Accordingly, 
the Board finds that no further assistance to the veteran in 
acquiring evidence is required by statute.  38 U.S.C.A. 
§ 5103A.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In a June 
2006 letter, the appellant was provided with notice of the 
type of evidence necessary to establish an initial disability 
rating or an effective date, if service connection was 
granted on appeal.  Since service connection is being denied, 
no disability rating or effective date will be assigned, so 
the Board finds that there can be no possibility of any 
prejudice to the claimant under the holding in Dingess, 
supra.  The appellant and his representative have not alleged 
any prejudice with respect to the timing of the notification, 
nor has any been shown.

The Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Sutton v. Brown, 9 Vet. App. 553 
(1996); Bernard v. Brown, 4 Vet. App. 384 (1993).

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.1(k), 3.303(a) (2006).  In order to prevail in 
a claim for service connection there must be medical evidence 
of a current disability as established by a medical 
diagnosis; of incurrence or aggravation of a disease or 
injury in service, established by lay or medical evidence; 
and of a nexus between the in-service injury or disease and 
the current disability established by medical evidence.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

Where a veteran who served for ninety days or more during a 
period of war develops certain chronic diseases to a degree 
of 10 percent or more within one year from separation from 
service, such diseases may be presumed to have been incurred 
in service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2006).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2006).  Further, if a condition noted during service is not 
shown to be chronic, then generally, a showing of continuity 
of symptoms after service is required for service connection.  
See 38 C.F.R. § 3.303(b) (2006).  

In addition, service connection may be granted as secondary 
for any service-connected disability when the evidence shows 
the disability is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2006).  Secondary service connection is available where a 
service-connected disability directly caused or has 
aggravated another non-service-connected disability.  See 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

The veteran claims that his tinnitus was incurred in service.  
In the alternative, the veteran contends that his tinnitus is 
due to his service-connected bilateral hearing loss, thereby, 
secondarily linked to his military service.  

The veteran's claims file reflects that the veteran has a 
current medical diagnosis of tinnitus.  However, service 
medical records do not show any complaints, treatments, or 
diagnosis of tinnitus.  At his separation examination, in 
December 1955, the veteran complained of right ear damage.  
However, he never described ringing in the ears or other 
symptoms of tinnitus.  The veteran was found to be clinically 
normal upon discharge from service.

Post-service medical evidence includes a March 2001 private 
audiological treatment records and VA examination reports.  
Treatment records from S. Elias, M.D., do not contain any 
complaints of or treatment for tinnitus.  The first 
documented complaints for tinnitus were in January 2005 when 
the veteran underwent a VA audiological examination.  At his 
January and July 2005 VA examinations, the veteran reported 
noise exposure to large diesel engines as an electrician in 
service.  The veteran denied any additional noise exposure 
with civilian employment, or recreational activities.  He 
also reported occasional tinnitus, but was unsure of its 
onset.  

In December 2006, the veteran's claims file and medical 
history was reviewed by a VA Doctor of Osteopathy.  After 
reviewing the records, the VA examiner opined that, since the 
veteran did not complain of tinnitus until approximately 46 
years after discharge from service, his tinnitus is not 
likely due to service or his service-connected hearing loss.  
The examiner also opined that the veteran's tinnitus is more 
than likely a result of presbyacusis or some other etiology.

The Board observes that the veteran did not complain of or 
receive treatment for tinnitus until he filed a claim with 
the VA in 2001, leaving a gap of approximately 46 years.  
Accordingly, the Board finds that the record does not 
indicate the required showing of continuity of symptoms after 
service to establish service connection.  In the absence of 
competent medical evidence linking the veteran's tinnitus to 
service or his service-connected hearing loss, the veteran's 
claim must be denied.  

Finally, the appellant, his spouse, and his representative 
may believe that there was a causal relationship between the 
veteran's tinnitus and his service.  However, the Board notes 
that there is no indication that they possess the requisite 
knowledge, skill, experience, training, or education to 
qualify as medical experts for their statements to be 
considered competent evidence.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Lay persons are not considered competent to 
offer medical opinions regarding causation or diagnosis.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The preponderance of the evidence is against the award of 
service connection for bilateral tinnitus and, it follows 
that, the benefit of the doubt doctrine is not applicable in 
the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); 
Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER


Service connection for bilateral tinnitus is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


